Peters, J.
Appeal from an order of the Supreme Court (Dowd, J.), entered January 11, 2005 in Chenango County, which granted a motion by defendants Ralph E. Kelsey, Steven P Krna and Ruth A. Smith to dismiss the complaint against them and/or for summary judgment.
This action is one of three actions pending before this Court (Lerwick v Kelsey, 24 AD3d 918 [2005] [decided herewith]; Lerwick v Kelsey, 24 AD3d 931 [2005] [decided herewith]). As relevant to this action, plaintiff was president of what is now the Broome Cooperative Insurance Company (hereinafter BCIC), also serving, along with defendants Ralph E. Kelsey, Ruth A. Smith and Steven P. Krna (hereinafter collectively referred to as defendants), as a member of its Board of Directors. Plaintiff alleged that at various board meetings in which he was not present, Kelsey, who became chairperson, criticized both his competency as president as well as his vision for the company. Plaintiff also alleged that Kelsey scheduled a board meeting when he knew that plaintiff would not be present for the sole purpose of demeaning him to the other board members. Contending that defendants’ actions were a conspiracy which caused a general impairment of his health and his ultimate termination as president of BCIC, this action, as well as two others, were simultaneously commenced. In both this and one of the companion cases, plaintiff alleged causes of action in conspiracy, tortious interference with a prospective economic advantage and defamation. He further requested that certain minutes of BCIC be voided due to fraud by Krna. We have affirmed the dismissal of the prior complaint and do so here for all of the reasons stated therein (Lerwick v Kelsey, supra [97673]).
Crew III, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the order is affirmed, without costs.